The State s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2015

                                       No. 04-15-00694-CR

                                       Willie J. KELLEY,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR7887
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

        The trial court’s certification in this appeal states, “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” Texas Rule of Appellate Procedure Rule
25.2(d) requires that the record in an appeal brought by a criminal defendant must contain a
certification of right to appeal. TEX. R. APP. P. 25.2(d). If the record does not contain a
certification that shows the defendant has a right of appeal, the appeal must be dismissed. Id.
        It is therefore ORDERED this appeal will be dismissed pursuant to rule 25.2(d) of the
Texas Rules of Appellate Procedure unless appellant causes an amended trial court certification
to be filed by December 7, 2015, showing appellant has the right of appeal. See TEX. R. APP. P.
25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
        All other appellate deadlines are SUSPENDED pending resolution of the certification
issue.


                                                      _________________________________
                                                      Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court